Citation Nr: 1808567	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  09-15 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and her daughters



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1951 to December 1952.  The Veteran died in April 2007.  The appellant is seeking benefits as the Veteran's surviving spouse. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that, in part, denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death. 

The appellant was afforded a Travel Board hearing in February 2011, before a Veterans Law Judge (VLJ) who is no longer with the Board.  However, governing law and regulation provides that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on the appeal (unless the appellant waives this procedural guarantee).  38 U.S.C. § 7107; 38 C.F.R. § 20.707.  The appellant was thus informed that she could request another hearing before a different Veterans Law Judge.  The appellant then requested a videoconference hearing, which was held in January 2013, before different VLJ.  A transcript from each Board hearing has been associated with the claims file.  In November 2017, the appellant and her representative were notified that the VLJ who conducted the January 2013 hearing was no longer employed at the Board.  The appellant was informed that she could request another hearing before a different VLJ and was notified that if she did not respond within 30 days from the date of that letter that the Board would assume she did not desire another hearing and would proceed accordingly.  In correspondence received in December 2017, the appellant stated that she did not wish to appear at another Board hearing.

The procedural history of this case is a lengthy one, involving multiple remands by the Board for further development in May 2012, October 2012, March 2013, and July 2017.  In compliance with the Board's July 2017 remand instructions, a supplemental statement of the case (SSOC) was issued in September 2017 wherein the RO continued to deny the appellant's claim for service connection for the cause of the Veteran's death.  The matter was thereafter returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran died in April 2007; the immediate cause of death was cardiopulmonary arrest.  

2.  The Veteran underwent surgical excision of an osteochondroma of the left tibia while in service, after which he suffered from multiple bouts of infection, inflammatory reactions, and likely osteomyelitis.

3.  The evidence is at least evenly balanced as to whether service connected osteochondroma excision residuals contributed substantially or materially to the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C. §§ 1110, 1131, 1310 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A § 1310, dependency and indemnity compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2017).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).  In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).  

The Veteran served on active duty from January 1951 to December 1952.  He died in April 2007.  The death certificate lists cardiopulmonary arrest as the immediate cause of death, with complications of septicemia as the underlying cause.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), a left knee disability, to include a headed scar from excision of an osteochondroma in service and degenerative arthritis, and a papilloma excision.  The appellant filed a claim for DIC benefits in May 2007.  In support of her claim, she has contended that the Veteran developed peripheral artery disease as a residual of the surgery performed to excise an osteochondroma of the left tibia while in service.  She argues that the Veteran developed subsequent recurrent infections related to the surgery which resulted in the development of, or the aggravation of, peripheral vascular disease/ischemia which led to the fatal episode of sepsis.  In addition, the appellant contends that the Veteran had significant stress related to the service-connected PTSD that caused or contributed to his severe heart problems.  She feels that this stress caused generalized illness and possibly contributed to the Veteran's myocardial disease and/or ischemia.  She argues that the Veteran's PTSD had an extremely deleterious effect on his health such that the PTSD contributed substantially or materially and/or that the PTSD combined to cause death and/or that the PTSD aided or lent assistance to the pathology that ultimately caused his death.

By way of background, the Board notes that the Veteran's service treatment records (STRs) are negative for complaints or treatment related to the heart.  The Veteran's STRs do show that in 1951, the Veteran fell of the hood of a truck, injuring his left leg.  X-rays showed an osteochondroma projecting off the posterial surface of the upper left tibia.  In December 1951, the osteochondroma was surgically removed and the Veteran was returned to duty in February 1952.  Later that month, he was treated for superficial dermatitis over the anterior aspect of the left tibia.  In April 1952, the Veteran was hospitalized for evaluation of possible osteomyelitis of the left tibia.  At that time, slight pitting edema of the left leg was observed.  Osteomyelitis, however, was not affirmatively diagnosed.  He was treated in July 1952 for complaints of pain and loss of sensation along the medial aspect of the left leg.  At that time, it was concluded that during the Veteran's 1951 surgery, a small sensory branch had been cut and that the edema was due to impaired venous circulation and lymph flow in the area of the surgical site.  The Veteran was again hospitalized for evaluation of possible osteomyelitis in 1954, but no affirmative diagnosis was rendered.  He was then treated for thrombophlebitis of the left saphenous vein in February and March 1955 and for cellulitis of the left leg in July and October 1957.  Notably, the cellulitis was due to a bacterial infection, staphylococcus aureus.  He was again treated for cellulitis of unknown etiology in September 1958.  The Veteran was seen for complaints of left leg pain in March 1960.  X-rays taken of the left knee and upper left tibia in April 1960 were negative for evidence of old or recent traumatic injury or other bone pathology.

At some point, the Veteran sought an increased rating for his service-connected residuals from the osteochondroma excision.  Notably, in a September 1966 Board decision, the Board concluded that the inflammatory episodes, outlined above, were a sequela of the surgical excision of the osteochondroma, which involved cutting off of a sensory branch and resultant impairment of venous circulation and lymphatic flow in the affected area.

Then, in June 1974, the Veteran was diagnosed as having angina.  In August 1974, he was hospitalized for evaluation of symptoms of coronary insufficiency and chest pain.  Based on objective test results, the Veteran was diagnosed as having arteriosclerotic heart disease.  Private medical records submitted in June 1978 show that the Veteran presented to J.B., M.D., for evaluation of his heart condition.  The evaluation report notes that the Veteran had suffered several heart attacks.  (Parenthetically, the Board notes that the Veteran had consistently reported having had several heart attacks, to include one within a year of service; medical evidence supporting such account is not of record, and efforts to locate supporting documentation have been unavailing.  Notably, however, the report of a December 1982 electrocardiography showed a past inferior wall infarction, age undetermined, and lateral ischemic changes, which evidence substantiates that the Veteran did have a heart attack at least at some point prior to December 1982).

Based on clinical examination of the Veteran and in consideration of his reported history, Dr. J.B. opined that the Veteran was a cardiac invalid and that the Veteran's osteomyelitis was a result of the injury to his left leg in service and that his original heart attack was due to a thrombus or embolus brought on by a flare-up of the osteomyelitis.  Dr. J.B. further indicated the possibility that the Veteran had a mycotic embolus to the heart or may have been suffering from a blood stream infection.  Ultimately, he stated that it was reasonable to assume that the original injury in service was indirectly responsible for the Veteran's heart attack.

Records dated thereafter show that the Veteran continued to be treated for various inflammatory symptoms of the left lower leg, and well as for recurrent bouts of cellulitis.  In July 1986, he was again hospitalized for evaluation of left lower leg pain.  The hospitalization report notes that he was admitted with a diagnosis of chronic osteomyelitis with overlying cellulitis.  It was noted, however, that results of a bone scan was not consistent with osteomyelitis.  Nevertheless, the evaluating clinician felt that the Veteran's clinical history seemed compatible with chronic osteomyelitis.  

Turning to the evidence developed in connection with the appellant's current claim, the Board notes that review of the medical evidence of record reveals that, during the several months prior to his death, the Veteran had been treated for cardiomyopathy, coronary artery disease, hyperlipidemia, congestive heart failure, diabetes, severe peripheral vascular disease in both lower extremities, foot ulcers on both feet, ischemia in both feet and generalized weakness.  

In August 2011, the Board requested a medical opinion in connection with the appellant's pending claim for service connection for the cause of the Veteran's death from the Veterans Health Administration (VHA).  Specifically, it was requested that a physician with expertise in infectious diseases provide an opinion as to the likelihood that the Veteran's service-connected left knee disability was a principle or contributory cause of death.  In September 2011, a VA physician opined that it was less likely than not that the Veteran service-connected osteochondroma scar of the left knee with left knee degenerative arthritis was a principle or contributory cause of death.  The physician stated that a review of the Veteran's medical records shows that the Veteran died from complications of sepsis, likely arising from chronic bilateral heel and sacral decubitus ulcers related to his severe peripheral arterial disease/atherosclerosis.  The physician further stated no recent abnormalities were documented regarding the Veteran left proximal tibial scar, which had not been an active issue since the mid-1950s.

Per the March 2013 Board remand, another VA opinion was obtained in August 2016.  Specifically, the Board requested an opinion from an appropriate physician, such as a pathologist, regarding the likelihood that any of the Veteran's service-connected disabilities was a principle or contributory cause of death.  At that outset, the Board notes that the August 2016 opinion was proffered by a physician's assistant, which opinion was negative as to any association between the Veteran's service-connected disabilities and his death.  It was, however, reviewed and agreed to by a pulmonary care attending physician.  Upon review of the August 2016 VA medical opinion, the Board finds that although it included an extremely detailed recitation of the evidence of record and all requested opinions, several statements made by the VA clinician in forming her negative nexus opinions undermines the probative value of that opinion and renders it inadequate to rely upon fully in this case.  First, regarding the relationship between PTSD and heart disease, the VA clinician stated that PTSD is not a recognized cause for ischemic heart disease or any of the other cardiovascular conditions that the Veteran suffered from.  She further stated that there was no association between PTSD and atherosclerotic heart disease.  However, several studies referenced on VA's website do suggest some association between PTSD and the development of heart disease.  Although this research may not "show a clear cause-and-effect relationship," it is indicated that "'[o]verall, the evidence to date seems to point in the direction of a causal relationship.'"  https://www.research.va.gov/currents/spring2015/spring2015-8.cfm; see  https://www.ptsd.va.gov/professional/newsletters/research-quarterly/V28N1.pdf; ttps://www.research.va.gov/currents/spring2014/spring2014-1.cfm.  

Moreover, VA's own statements in connection with its rulemaking authority support such an association.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs). This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  This evidence undermines the basis of the VA clinician's opinion because, regardless of whether a causal relationship between PTSD and the development of heart disease has been proven, the fact remains that published literature exists that suggests, at a minimum, that persons with PTSD are at an increased risk for the development of heart disease than those without PTSD.

Further, regarding the likelihood that the Veteran osteochondroma excision residuals caused or contributed to the Veteran's death, the VA clinician first noted that she was unable to determine the cause of the Veteran's cardiomyopathy because private cardiac records were incomplete.  She then went on to note that the Veteran had several risk factors for the development of sudden cardiac arrest, with coronary artery disease being the most noted risk factor.  The clinician then discussed the fact that medical literature indicates that the actual osteochondroma mass can lead to complications, including bony deformity, fracture, vascular compromise, and neurologic sequelae.  She stated, however, that the Veteran did not any vascular compromise due to enlargement of the tumor and that is compromised arterial flow were related to the surgery, it would have been expected in the postoperative period, which was not observed.  The clinician's statements in this regard, however, appear to overlook the fact that in July 1952, it was concluded that during the Veteran's 1951 surgery, a small sensory branch had been cut and that the edema was due to impaired venous circulation and lymph flow in the area of the surgical site.  This would seem to contradict the clinician's statement that the Veteran did not experience any vascular compromise following the 1951 surgery.

The Board also notes that after the VA clinician rendered her August 2016 opinion, additional private treatment records were associated with the record.  Notably, it is incumbent on an examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given the VA clinician's statement that she couldn't determine the cause of the Veteran's cardiomyopathy because private cardiac records were incomplete, the Board cannot conclude that the additional private treatment records associated with the claims file after August 2016 are not relevant.  Thus, without having reviewed those records, the Board cannot at this juncture rely on the VA clinician's opinion, as it cannot be said that that opinion was fully informed.  Id. at 123 (providing that a medical opinion arising from a medical examination is considered adequate where it is based upon consideration of the veteran's prior medical history).

Given these inadequacies, the Board finds that the VA clinician's August 2016 negative nexus opinion is inadequate to rely upon at this time.  The Board could remand for another medical opinion/addendum medical opinion.  However, remand could be interpreted as a violation of 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination") and Mariano v. Principi, 17 Vet. App. 305, 312   (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  Thus, rather than pursue that course of action at this point, the Board will resolve reasonable doubt in favor of the appellant and award service connection for the cause of the Veteran's death.  In the instant case, the evidence is clear that the Veteran had an in-service surgical excision of an osteochondroma projecting off the posterial surface of the upper left tibia.  During that surgery, a small sensory branch had been cut causing impaired venous circulation and lymph flow, which led to edema in the area of the surgical site.  The Veteran was also subsequently treated for various bacterial infections inflammatory symptoms of the left lower leg and was thought to osteomyelitis of the left tibia.  Although osteomyelitis was not affirmatively diagnosed, an evaluating clinician in July 1986 indicated his belief that the Veteran's clinical history seemed compatible with chronic osteomyelitis.  The records also contains the opinion of Dr. J.B., who, based on clinical examination of the Veteran and in consideration of his reported history, opined that the Veteran's osteomyelitis was a result of the injury to his left leg in service and that his original heart attack was due to a thrombus or embolus brought on by a flare-up of the osteomyelitis.  Dr. J.B. further indicated the possibility that the Veteran had a mycotic embolus to the heart or may have been suffering from a blood stream infection.  Ultimately, Dr. J.B. opined that it was reasonable to assume that the original injury in service was indirectly responsible for the Veteran's heart attack.

In light of Dr. J.B.'s opinion, which is supportive of a nexus between the Veteran's in-service injury and subsequent heart attack, the demonstrated evidence of continued heart disease and subsequent myocardial infarction, as well as the evidence showing recurrent bouts of cellulitis and likely osteomyelitis since service, and the VA clinician's indication that venous insufficiency/vascular compromise, from which it appears the Veteran did suffer as due to the in-service injury, could lead to complications from the osteochondroma, the evidence is at least evenly balanced as to whether a service connected disability contributed substantially or materially to the Veteran's death.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, service connection for the cause of the Veteran's death is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


